TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-04-00520-CV



                                     Alfredo Garza, Appellant

                                                  v.

                                 County of Williamson, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
        NO. 01-576-T368, HONORABLE JACK R. MILLER, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellee the County of Williamson sued appellant Alfredo Garza, alleging that he

owed nearly $6,000 in delinquent taxes on property he owns in Williamson County. Appellant, who

is incarcerated, contended at trial that the taxing authorities erred in their valuation of his property

and that he had not received adequate notice of the delinquent taxes. Judgment was entered against

appellant, imposing a tax lien against the property and giving permission for the taxing authorities

to sell the property to satisfy the tax delinquency. Appellant filed a motion asking this Court to stay

the foreclosure sale, and on September 23, we granted his motion, ordering that no sale should take

place until we had considered the merits of the appeal. On October 18, appellant filed a second

motion, this time asking this Court to remand the cause to the trial court with orders to release him

from the judgment due to newly discovered evidence. Appellant attached an “Account Summary”

showing that as of October 1, 2004, and “based upon the tax records of the Williamson County Tax
Office,” appellant did not owe any taxes to the various taxing authorities for the tax years 1999

through 2003. In fact, from the account summary, it appears that appellant may have overpaid his

taxes in the amount of $652.63. Appellant also attached copies of several letters he wrote to

appellee’s counsel, the Williamson County Tax Assessor-Collector, and the Williamson County

District Clerk, explaining the situation and asking that the judgment imposing the tax lien be

vacated. Finally, appellant attached to the motion copies of a check written by the Williamson

County Tax Assessor-Collector to the Williamson County District Clerk in the amount of $448.70

and referencing court costs in connection with appellant’s property.

                We cannot make any decisions on the merits of appellant’s argument because the

evidence he proffers was not before the trial court at the time it made its decision. It is for the trial

court to consider evidence and make findings concerning its validity. However, the trial court’s

plenary power expired several months ago. Therefore, in the interest of justice, we abate the appeal

and remand the cause to the trial court with instructions to evaluate and consider the purported

evidence and enter findings of fact and conclusions of law regarding appellant’s arguments and

newly filed evidence. We ask that those findings of fact and conclusions of law be filed with this

Court no later than January 14, 2005.




                                                __________________________________________

                                                David Puryear, Justice

Before Chief Justice Law, Justices Kidd and Puryear

Filed: November 24, 2004

                                                   2